DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 07/26/2021 have been fully considered.
The Examiner acknowledges the Terminal Disclaimer filed 07/26/2021.
Regarding independent claim 1, an updated search shows Foerster et al. (US20160057499A1) discloses in para [0102] a text analyzer may automatically analyze certain keywords and phrases; based on how often those keywords appear in the selected text, and their context, the computer program may assign a numerical value for a particular trait based on a root mean square difference when matching characters to other characters and users to characters based on proximity in vector space. Foerster fails to teach claim 1.
Shapira et al. (US20100161362A1) discloses in [Abstract] a system for monitoring and for deriving from the content of the messages; para [0053] the monitoring including analyzing at least one current message, belonging to the business process [context] and having content including at least one data field, relative to at least one previous message belonging to the business process and having content including at least one data field common with the current message, including comparing values of the at least one common data field between the current and previous messages. Shapira fails to teach all the features of claim 1.
Korycki et al. (US20170068906A1) discloses in para [0025] an automated approach predicting the destination of a message; para [0203] shows features used to make predictions: (i) collaboration counts (features based on counts of user-user collaboration events for specified time intervals, e.g. including meetings, calls, chats); (ii) text term similarity (features representing the degree of similarity between text in the prediction context, and the text that occurs in collaboration between users); (iii) people similarity (features representing the degree of similarity between the current list of participants in the prediction context and the list of participants in the users collaboration history); and/or (iv) organizational relationships (features representing the organizational relationship between users). Korycki fails to teach all the features of claim 1.

Allowable Subject Matter
Claims 1-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN DOAN/Primary Examiner, Art Unit 2442